DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 1/3/2022.  
Claims 1-8, 10-17, 19 and 20 are pending.
Claims 1-8, 10-17, 19 and 20are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Duane Minley (Reg. 60,098) on 2/16/2022.

6.	The application has been amended as follows:
Abnormal 
Claims listed have been amended as follows:


1. (Currently amended)  A computer-implemented method comprising: 
receiving virtual machine (VM) requests;
establishing a baseline resources that fall within a variance limit;
determining at least one irregular VM request in the VM requests, responsive to comparing the at least one irregular VM request to a baseline VM request, the baseline VM request being associated with the baseline resources; 
finding a combination of the at least one irregular VM request and one or more VM requests of the VM requests that optimizes available resources of a candidate host machine to combine requested resources of the at least one irregular VM request and the one or more VM requests; and 
allocating the at least one irregular VM request and the one or more VM requests to the candidate host machine.

10. (Currently amended) A system comprising:
	a memory having computer readable instructions; and 
	one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
		receiving virtual machine (VM) requests;
establishing a baseline resources that fall within a variance limit;
determining at least one irregular VM request in the VM requests, responsive to comparing the at least one irregular VM request to a baseline VM request, the baseline VM request being associated with the baseline resources; 
finding a combination of the at least one irregular VM request and one or more VM requests of the VM requests that optimizes available resources of a 
allocating the at least one irregular VM request and the one or more VM requests to the candidate host machine.

19. (Currently amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
	receiving virtual machine (VM) requests;
establishing a baseline resources that fall within a variance limit;
determining at least one irregular VM request in the VM requests, responsive to comparing the at least one irregular VM request to a baseline VM request, the baseline VM request being associated with the baseline resources; 
finding a combination of the at least one irregular VM request and one or more VM requests of the VM requests that optimizes available resources of a candidate host machine while accounting for possible allocation of a least one future VM request to the candidate host machine based on the baseline VM request; and 
allocating the at least one irregular VM request and the one or more VM requests to the candidate host machine.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-8, 11-17 and 20 depending on claims 1, 10 and 19, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196